DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 26-42 in the reply filed on June 9, 2022 is acknowledged. Claims 43-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2019 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “means for spreading a dry powder material on a powder bed surface” in claim 26; and
b) “means for repositioning the depositing outlets with respect to the surface of the powder bed” in claim 26.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this instance, 
a) “means for spreading a dry powder material on a powder bed surface” in claim 26 refers to a combination of a roller and a scraper blade, and equivalents thereof;
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 26, 35 and 39 are objected to because of the following informalities:  
Claim 26 produces hydrophobic “sections”, but the claim subsequently mentions hydrophobic “regions”. Claim limitations should be consistent throughout the claims.  
Likewise, the limitations “particulate material” and “powder material” are inconsistent. 
In addition, the limitation “hydrophilic particulate material” in the penultimate line of claim 26 should be preceded by “a”. 
In claim 35, the limitation “a different depositing outlet” should be changed to “different depositing outlets”. 
In claim 39, the limitation “a section for applying a hydrophilic fluid sample which is connected with the channels and/or chambers” should be changed to “a section for applying a hydrophilic fluid sample, wherein the section is connected with the channels and/or chambers”. Grammatically, the “which is connected” modifies the “hydrophilic fluid sample”, which does not appear to be the intent of the claim.   
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 26-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 26 is indefinite because the claim recites “one or more printing liquids” in line 11, yet the claim (as well as the dependent claims) positively recites two or more printing liquids. For example, step c) of claim 26 involves depositing two printing liquids, one comprising a binding agent and another comprising a hydrophobizing agent. Consequently, the recitation of “one or more printing liquids” in line 11 renders claim 26 indefinite. All references to printing liquids in the dependent claims (e.g. claim 39) should be amended accordingly.  
Claim 26 is also indefinite because step c) of claim 26 introduces “an agent suitable for binding powder material” even though the claim previously introduces “a binder agent suitable for binding powder material”. The relationship between the two agents is unclear.  
Claim 26 is also indefinite because step d) of the claim introduces the limitation “hydrophilic regions” without any context. Even assuming that the hydrophilic regions refer to the non-hydrophobic regions of the device, because the claim does not specify the identities of the dry powder or the binding agent, it is improper to assume that hydrophilic regions exist. 
Claim 26 is also indefinite because the scope of the limitation “means for repositioning the depositing outlets with respect to the surface of the powder bed” is unclear. As indicated above, the limitation is subject to interpretation pursuant to 35 U.S.C. 112(f). However, the specification fails to disclose a structure that corresponds to the limitation. Consequently, one cannot ascertain the metes and bounds of the limitation.  
Claim 28 is indefinite because it is unclear whether the claim intends to recite a method step (drying the porous device). If the claim intends to recite a method step, the claim should recite the verb “dry” in active voice (i.e. “further comprising drying the porous device…”). In addition, there is no context for the limitation “solvents”. The origin of the “solvents” is unclear. 
Claim 32 is indefinite because it is unclear to which of the many printing liquids the limitation “the printing liquid” refers. 
Claim 32 is also indefinite because it contradicts claim 26. According to claim 26, the hydrophobizing agent is deposited in regions that delineate the chambers and/or channels, and the hydrophobizing agent is a part of a printing liquid. Consequently, claim 32 reciting that no printing liquid is deposited on regions forming the channels and/or chambers contradicts claim 26. 
Claim 42 is indefinite because it confounds the scope of the claimed “compound”. Many, if not all, of the species recited in the claim are not considered a “compound”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31, 32 and 39 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 31 and 32 fail to further limit the claimed invention because it is evident that no material exists in the regions forming the channels and/or chambers. Channels and chambers, by definition, are empty spaces through which fluid can pass. A region comprising a printing liquid or binder agent cannot constitute a channel or a chamber.  
The subject matter of claim 39 appears to be fully encompassed by the last clause of claim 26. According to claim 26, successive layering of the porous device produces chambers and/or channels that enable transport of hydrophilic fluids. This recitation appears to be a narrower recitation of the subject matter of claim 39 (i.e. transport of hydrophilic fluid within the chambers and/or channels requires application of the fluid in a section that is connected to the channels and/or chambers; otherwise, how would one introduce the fluid into the chambers and/or channels?). Consequently, claim 39 fails to further limit claim 26.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-28 and 30-42 are rejected under 35 U.S.C. 103 as being Sherwood et al. (US 2003/0114936 A1) in view Roeder et al. (US 2008/0206297 A1).
With respect to claims 26 and 33, Sherwood et al. disclose a sinter-free method of manufacturing a porous microfluidic device (see [0030]) via additive manufacturing (3-D printing) (see [0017]). The method comprises:
 a) providing a printing device comprising (see Fig. 1): 
means (spreading bar) for spreading a dry powder material on a surface of a powder bed, 
one or more depositing outlets (printhead) for depositing at least one printing liquid on the powder bed; 
a mechanism (x-y motion controller) for repositioning the depositing outlets with respect to the surface of the powder bed, wherein the printing device allows for selectively depositing one or more printing liquids on the powder bed; and 
printing liquids, wherein at least one printing liquid comprises a porogen (see [0115]), and at least one printing liquid comprises a binder agent suitable for binding powder material (see Fig. 1); 
b) spreading a layer of dry powder material over a powder plate in order to create a powder bed (see Fig. 1, stage 1); 
c) depositing a printing liquid comprising the binder agent at predetermined positions on the powder bed, thereby binding the powder particles (see Fig. 1, stage 2), and depositing another printing liquid comprising the porogen at predetermined positions on the powder bed, thereby defining channel sections on the powder particles (see [0115]), 
d) lowering the powder bed (see Fig. 1, stage 3) and spreading an additional layer of dry powder material, wherein the dry powder material is applied on top of both channel regions and non-channel regions of the underlying layer obtained in (c) (see [0200]); 
e) repeating (c) and (d) until the porous device is formed (see Fig. 4a), whereby at each repetition of (c),Page 2 of 7Docket No. KAT 0029 PA/LRD-049 an additional layer of the porous device is formed and wherein at least part of the powder material is bound to the layer formed in the previous (c), 
wherein the binding of layers results from the directed depositing of the printing liquid comprising the binder agent (see [0200]), and wherein the successive depositing of the printing liquid comprising the porogen results in delineating one or more interconnected channels within the channel sections (see [0115]), wherein the channels are filled with hydrophilic particulate material enabling the capillary transport of hydrophilic fluids in between the hydrophilic particulate material*.
The method disclosed by Sherwood et al. differs from the claimed invention in that Sherwood et al. disclose an exemplary porogen in the form of NaCl (see [0115]), which is not a hydrophobizing agent as recited in claim 26. 
Roeder et al. disclose a method of making a microfluidic device wherein a porogen is used to delineate future micropores/microchannels within a polymer body (see [0050]). The porogen is leached after the synthesis of the device to create the pores/channels (see [0054]). The porogen can comprise a wide range of materials, including NaCl, wax, sugars and cellulose (see [0050]). In light of the disclosure of Roeder et al. that wax and NaCl are analogous porogens for synthesis of microfluidic structures, it would have been obvious to one of ordinary skill in the art to use wax as the porogen when conducting the method taught by Sherwood et al. If the method taught by Sherwood et al. is modified, one of the printing liquids would comprise a hydrophobizing agent that provides hydrophobic sections on the powder as recited in claim 26.    
*Because the claimed invention is directed solely to a method of printing a porous device, the limitation “wherein…the channels…are filled with hydrophilic particulate material…” is considered recitation of intended use that occurs after the device is printed. Consequently, prior art need not disclose the limitation to reject the claim. If Applicant wishes the limitation to be a step of the claimed method, the claim should be amended to recite the limitation using active voice (e.g. “f) filling the chambers and/or the channels with a hydrophilic particulate material…”).
With respect to claims 27 and 42, the method further comprises selectively depositing a printing liquid comprising a chemical reactant (e.g. antivirals, enzymes) in a dedicated zone of the channels (see [0150], [0151] and [0153]).  
With respect to claim 28, Sherwood et al. disclose that the evaporation of the binder can be accelerated by application of heat (see [0131]). Given that the application of heat to dry the powder material is optional, it would have been obvious to one of ordinary skill in the art to allow the binder to evaporate naturally at room temperature.   
With respect to claim 30, given that the hydrophobizing agent would define the channels, at least one printing liquid would comprise the binder agent without the hydrophobizing agent, and at least one printing liquid would comprise the hydrophobizing agent (wax porogen) without the binder agent.  
With respect to claims 31 and 32, the claims do not further limit the claimed invention, as discussed above. Nevertheless, the regions forming the channels of the Sherwood et al. device would be filled with a porogen, not the binder agent or the printing liquid.  
With respect to claims 34, 37 and 38, Sherwood et al. disclose that the powder particles can be PMMA (see [0108]), and the binder can be acetone (aka propanone) (see [0106]). 
With respect to claim 35, different depositing outlets are used to dispense different printing liquids (see [0088]).   
With respect to claim 36, Sherwood et al. further disclose the importance of using uniformly sized particles for the powder material (see [0100]). In one example, a sieve of 30 micron mesh is used to ensure uniformity (see [0101]). In light of the disclosure, it would have been obvious to one of ordinary skill in the art to use particles having a size that falls within the claimed range when conducting the method taught by Sherwood et al.  
With respect to claim 39, the claim does not further limit the claimed invention, as discussed above. It is evident that successive depositing of the printing liquids further results in a section (e.g. inlet of a channel) for applying a hydrophilic fluid sample. Otherwise, a fluid sample could not be introduced into the device.  
With respect to claims 40 and 41, Sherwood et al. disclose that the diameter (same width and height) of the channels is about 250 microns (see [0030]). 

Claims 26, 27, 30-33, 35 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Boday et al. (US 2012/0105534 A1) in view of Khoshnevis (US 6,589,471 B1).
With respect to claim 26, Boday et al. disclose a sinter-free method of manufacturing a porous microfluidic device via additive manufacturing (3-D printing) (see abstract). The method comprises:
 a) providing a printing device comprising (see Fig. 2): 
a device for spreading a dry powder material on a surface of a powder bed (see [0016]), 
one or more depositing outlets 206/208 for depositing at least one printing liquid on the powder bed (see Fig. 2); 
a mechanism 222 for repositioning the depositing outlets 206/208 with respect to the surface of the powder bed, wherein the printing device allows for selectively depositing one or more printing liquids on the powder bed (see Fig. 2); and 
printing liquids, wherein at least one printing liquid comprises a hydrophobizing agent (PTHPMA) (see abstract and Fig. 3), and at least one printing liquid comprises a binder agent (e.g. polystyrene) suitable for binding powder material (see claim 7 and [0017]); 
b) spreading a layer of dry powder material over a powder plate 204 in order to create a powder bed (see [0016]); 
c) depositing a printing liquid comprising the binder agent at predetermined positions on the powder bed, thereby binding the powder particles (see Fig. 4), and depositing another printing liquid comprising the hydrophobizing agent at predetermined positions on the powder bed, thereby providing hydrophobic sections on the powder particles (see abstract and Fig. 4), 
d) lowering the powder bed (see claim 3) and spreading an additional layer of dry powder, wherein the dry powder is applied on top of both hydrophobic regions and non-hydrophobic regions of the underlying layer obtained in (c) (see [0016] and Fig. 4); 
e) repeating (c) and (d) until the porous device is formed (see [0016] and Fig. 4), whereby at each repetition of (c),Page 2 of 7Docket No. KAT 0029 PA/LRD-049 an additional layer of the porous device is formed and wherein at least part of the powder material is bound to the layer formed in the previous (c), 
wherein the binding of layers results from the directed depositing of the printing liquid comprising the binder agent (see Fig. 3), and wherein the successive depositing of the printing liquid comprising the hydrophobizing agent results in delineating one or more interconnected channels within the hydrophobic sections (see Fig. 3), wherein the channels are filled with hydrophilic particulate material enabling the capillary transport of hydrophilic fluids in between the hydrophilic particulate material*.
The method disclosed by Boday et al. differs from the claimed invention in that Boday et al. do not disclose the claimed “means for spreading a dry powder material on a surface of a powder bed”. Rather, Boday et al. simply disclose that the powder is “spread across” the powder bed (see [0016]). Based on the vagueness in the manner in which Boday et al. spread the powder, it would have been obvious to one of ordinary skill in the art to use any conventional device for spreading powder during 3-D printing, including the device 206 taught by Khoshnevis (see Fig. 2 and lines 50-55, col. 2), which corresponds to the claimed “means for spreading a dry powder material on a surface of a powder bed”.
*Because the claimed invention is directed solely to a method of printing a porous device, the limitation “wherein…the channels…are filled with hydrophilic particulate material…” is considered recitation of intended use that occurs after the device is printed. Consequently, prior art need not disclose the limitation to reject the claim, as discussed above. 
With respect to claims 27 and 42, the method further comprises selectively depositing a printing liquid comprising a chemical reactant (e.g. pH indicator glucose, protein-sensitive ink) for detecting an analyte in a dedicated zone of the channels (see [0040] and [0046]).  
With respect to claim 30, at least one printing liquid comprises a binder agent without the hydrophobizing agent (see claim 7), and at least one printing liquid comprises the hydrophobizing agent without the binder agent (see abstract and claim 6).  
With respect to claims 31 and 32, the claims do not further limit the claimed invention, as discussed above. It is evident that the channels of the Boday et al. device are defined by empty space, meaning that they do not contain the binder agent or the printing liquid.  
With respect to claim 33, the hydrophobizing agent comprises poly(tetrahydropyranyl methacrylate) PTHPMA (see abstract), which is a hydrophobic polymer. 
With respect to claim 35, different depositing outlets are used to dispense different printing liquids (see [0033]).   
With respect to claim 39, the claim does not further limit the claimed invention, as discussed above. It is evident that successive depositing of the printing liquids further results in a section (e.g. inlet of a channel) for applying a hydrophilic fluid sample. 
With respect to claims 40 and 41, Boday et al. do not disclose the size of the channels. However, given that the channels are microfluidic (see abstract), it would have been obvious to one of ordinary skill in the art to form channels having dimensions (height, width) having values falling within the respective claimed ranges. The claimed ranges encompass dimensions of conventional microfluidic channels. 

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Boday et al. in view of Khoshnevis as applied to claims 26, 27, 30-33, 35 and 39-42 above, and further in view of Sherwood et al. 
With respect to claims 36 and 37, Boday et al. do not disclose the specifics of the powdered material. Consequently, it would have been obvious to one of ordinary skill in the art to utilize any conventional powdered material to make the device. For example, Sherwood et al. disclose a method of producing an article (a microfluidic device) using 3-D printing (see [0016] and [0159]). According to Sherwood et al., when making an article via sinter-free 3-D printing, the binder agent binds the powdered particles by being a solvent for at least some of the particles, the dissolved particles solidifying upon evaporation of the binder agent (see [0110]-[0111]), wherein the evaporation can be accelerated by application of heat (see [0131]). Sherwood et al. further disclose the importance of using uniformly sized particles for the powder material (see [0100]). In one example, a sieve of 30 micron mesh is used to ensure uniformity (see [0101]). In light of the disclosure of Sherwood et al., it would have been obvious to use a polymer that is soluble in the binder agent (e.g. polystyrene) taught by Boday et al. when conducting the method taught by Boday et al., and further use particles having a size that falls within the claimed range. 
Allowable Subject Matter
Claim 29 would be allowable if it is rewritten to overcome the applicable 35 U.S.C. 112(b) rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Sherwood et al. and Boday et al. each disclose a method of synthesizing a microfluidic structure using 3-D printing, as discussed above. However, neither reference discloses or suggests combining a hydrophobizing agent with a binder agent, as recited in claim 29. Moreover, based on the disclosure of Sherwood et al. and Boday et al., there is no motivation to modify either method to arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/             Primary Examiner, Art Unit 1796